Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the guide arm having a proximal end extending forwardly from the mounting fixture generally parallel to the extension axis and a distal end extending forwardly from the mounting fixture and bent away from the extension axis to be displaced away from the mounting fixture and aligned with the opening of the fishing reel, claim 1, lines 7-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Coalson et al, Braun et al, White, Bailey et al, Woods, Jr., Pedersen, Olsen et al, Bourquin, Lance, Schoenberger and Berg disclose various forms of a reel apparatus connected to a bow.  Olson et al disclose a tip-up fishing device. Lupinacci disclose a fishing reel power generator. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654






/emm/